GIMNAI                                      10/19/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                              Case Number: OP 22-0566


                                       OP 22-0566


TIMOTHY QUIGG,                                                                     OCT 1 8 2022
                                                                            I t•
                                                                       C•         ':,_:t...prorne Court
                                                                             State of rviontana
              Petitioner,

       v.
                                                                    ORDER
JAMES SALMONSEN, Warden,
Montana State Prison,

              Respondent.



      Representing himself, Timothy Quigg has filed a "Petition Under 28 U.S.C. § 2254
for Writ of Habeas Corpus By a Person In State Custody (Convicted Montana Prisoners
Only)" with this Court. Quigg appears to challenge a 2018 felony driving under the
influence of alcohol conviction and the five-year sentence imposed in the Yellowstone
County District Court.
      Quigg's Petition is on a form used by the U.S. Federal District Courts, not this Court.
This Court has no jurisdiction over federal law. We observe, however, that Quigg has used
this Court's Certificate of Service form, accompanying his Petition. In the future, Quigg
may either seek relief here with this Court's form, or he may send his document to the
appropriate federal court in Montana. Therefore,
      IT IS ORDERED that Quigg's filed "Petition" is DISMISSED without prejudice.
      IT IS FURTHER ORDERED that this matter is CLOSED as of this Order's date.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to counsel
of record and to Timothy Quigg along with a copy of this Court's Instructions and Petition
for Writ of Habeas Corpus Form.
                       `C-1
      DATED this l Sr day of October, 2022.




                                                                            7 4 ,f )?
                                                                Chief Justice
           rZ-



    4:94
           Jusues
              •




2